SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2011 SPICY PICKLE FRANCHISING, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 0-53000 (Commission File Number) 38-3750924 (IRS Employer Identification No.) 90 Madison Street, Suite 700, Denver, Colorado 80206 (Address of principal executive offices)(Zip Code) (303) 297-1902 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 25, 2011, the registrant held its annual meeting of shareholders for the following purposes: (1) To elect seven directors to the Company’s Board of Directors; (2) To adopt a 2011 Stock Option Plan; and (3) Toratify the appointment of Eide Bailly LLP as its independent registered public accounting firm for 2011. A majority of the shareholders entitled to vote at the annual meeting were present at the annual meeting in person or by proxy.The following table shows the number of votes cast for, against, abstentions, and the number of broker non-votes on each matter: For Withheld Election of Directors: Raymond BonAnno Mark Laramie Gregg Marshall Patricia Stacey Reed Presley Reed Mo Siegel Carl Vertuca For Against Abstain Broker Non-Votes Adoption of 2011 Stock Option Plan - Ratification of Public Accountants - Each of the matters was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPICY PICKLE FRANCHISING, INC. May 26, 2011 By:/s/ Mark Laramie Mark Laramie Chief Executive Officer
